United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3268
                                   ___________

Frontier Leasing Corporation,           *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * Southern District of Iowa.
Griffin Petroleum, Inc.; Steven H.      *
Griffin,                                *      [UNPUBLISHED]
                                        *
             Appellants.                *
                                   ___________

                             Submitted: May 14, 2002

                                 Filed: June 5, 2002
                                  ___________

Before BOWMAN, LOKEN, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       This diversity case arises from a lease of equipment for convenience stores.
Griffin Petroleum, Inc. (GPI), the lessee, eventually closed its stores and stopped
making lease payments to Frontier Leasing Corporation (Frontier), the lessor.
Frontier thereupon brought suit against both GPI and Steven H. Griffin, the personal
guarantor of GPI's lease obligations. The District Court1 granted summary judgment
to Frontier. GPI and Mr. Griffin appeal.

       For reversal, appellants argue that genuine issues of material fact concerning
the amount of damages Frontier is entitled to recover preclude summary judgment
and require remand for further proceedings. Having reviewed both the applicable
state law and the summary-judgment record de novo, we conclude that appellants'
arguments are meritless. No error of law appears and an extended opinion would lack
significant precedential value. We therefore affirm on the basis of the District Court's
thorough and well-reasoned opinion. See 8th Cir. R. 47B.

       Appellants' motion to supplement the record is granted. Their various requests
for relief from judgment on the grounds raised in their motion are denied. All of
these requests arise from appellants' post-judgment discovery that Wells Fargo & Co.,
which is on the District Court's recusal list, has an undetermined direct or indirect
pecuniary interest in the case. This interest was in no way obvious or discoverable
by the District Court, and was not disclosed to the court, and the court therefore had
no knowledge of it, until months after the court's judgment had been entered and
while the case already was on appeal in this Court. In these circumstances, we agree
with the District Court that post-judgment relief on account of Wells Fargo's interest
in the case is not required.2

      The judgment of the District Court is affirmed.


      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
      2
        We note with approval that after being made aware of Wells Fargo's interest
in the case and denying the motion to vacate the judgment the District Court referred
the case to the chief judge of the district for purposes of all further post-judgment
motions.

                                          -2-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -3-